1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
4    Telephone: 559.487.5561/Fax: 559.487.5950
5    Attorney for Defendant
     JERRID NIKOLAS KUNKEL
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   )   Case No. 1:19-cr-00029 DAD-BAM
                                                  )
12                    Plaintiff,                  )   WAIVER OF DEFENDANT’S PERSONAL
                                                  )   PRESENCE; ORDER THEREON
13    vs.                                         )
                                                  )
14    JERRID NIKOLAS KUNKEL,                      )   Judge: Hon. Barbara A. McAuliffe
                                                  )
15                   Defendant.                   )
                                                  )
16                                                )

17
18          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Jerrid Nikolas Kunkel, having been

19   advised of his right to be present at all stages of the proceedings, hereby requests that this Court

20   proceed in his absence on every occasion that the Court may permit, pursuant to this waiver.

21   Defendant agrees that his interests shall be represented at all times by the presence of his

22   attorney, the Office of the Federal Defender for the Eastern District of California, the same as if

23   Defendant were personally present, and requests that this court allow his attorney-in-fact to

24   represent his interests at all times. Defendant further agrees that notice to Defendant's attorney

25   that Defendant's presence is required will be deemed notice to the Defendant of the requirement

26   of his appearance at said time and place.

27   ///

28   ///

                                                       -1-
1           Mr. Kunkel makes this request because he resides in Modesto, California, and wishes to
2    minimize the time and expense involved in traveling to Fresno for non-dispositive hearings.
3    Assistant United States Attorney Brian W. Enos has no objection to this request.
4                                                 Respectfully submitted,
5
6    DATED: May 30, 2019                           /s/ JERRID NIKOLAS KUNKEL
                                                  JERRID NIKOLAS KUNKEL,
7                                                 Defendant
8
9    DATED: May 30, 2019                          /s/ Eric V. Kersten
                                                  ERIC V. KERSTEN
10                                                Assistant Federal Defender
                                                  Attorney for
11                                                JERRID NIKOLAS KUNKEL

12
13
14                                              ORDER

15          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

16   appearance may be waived at all non-substantive pretrial proceedings until further order.

17
18   IT IS SO ORDERED.

19
        Dated:     May 30, 2019                              /s/ Barbara    A. McAuliffe           _
20                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                    -2-
